Response to Arguments
Applicant’s request for entry into AFCP 2.0 is acknowledged. A determination that the proposed amendment would overcome the previous 102 rejection over Yang was made. Determination about possible allowability of the application could not be made in the limited time available under the pilot program.

The amendment filed in reply to the final rejection has been considered but is not deemed to place the application in condition for allowance and will not be entered because the proposed amendment raises new issues that would require further consideration and/or search.  The amended independent claim(s) now add(s) limitations creating a new scope not previously examined.  The amendment raises new issues into the prosecution of the instant application and would thus provide grounds for a new search and further consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.




/Kevin Parendo/Primary Examiner, Art Unit 2819